                                                          UNITE            STATES BANKRUPTCY C URT
                                                                       N               C


I                                                                                                  B                 N
                                                                                                   RS N                        R
                                                                                                                          10/15/2018
                                                                                                   T                      1:30 p.m.

                                                                  R                    S               C         S

I          C                        S           A                              C                   S           B
C      S           C                    U            S             C                           I
               S

                               05/11/2016                                                                   13
A              P                                                                   C
       P                                            N/A                                                                        C

B                                                                                  T
                                                                                                       N/A
       S           C
                                                                                   S
       C           B                                                               P       P
                   P                                                                                   N
       I            A                                                              P       P
                                                                                                       N

C                                                             S                                                  CA

                              00 000 00                                S                                                                  I

                   P

       A           B                        2   3 20                               P       P                                       18,342.48
       A                10/01/201                                                                      N                      33
                                            1 02 20                                P       P                                         5 562 5
       N                                                                                               N                      26
       N           T      S                                                        A                   S

       S

       P                                                               A                                                  P

           T                                                               2   3 20                                      1 02 20                            5 562 5
           T




                                                          T
                                                                           2   3 20                                      1 02 20                            5 562 5




                                                                                                                         S K                        E
                                                                                                                                          S

                                                                                                                                      P         T       N

                                                                                                           A                  US B        T        NA         T
                                                                                                                              I   S           III T
CANB               N                    C

       Case: 16-41297           Doc# 69-1                         Filed: 10/23/18                          Entered: 10/23/18 15:57:10                         Page 1 of
                                                                               1
